DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group/Invention I, claims 1 & 5, in the reply filed on May 24th, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US20170250447) in view of Iyer (US20100156353).
Regarding Claim 1 and 5, Jiang discloses a battery that comprises: a cathode comprising a cathode layer (Fig. 6, cathode layer-610, [0060]), an anode comprising an anode current collector and an anode layer (Fig. 6, anode layer-606, anode current collector-602, [0060]), and a solid electrolyte layer disposed between the cathode layer and the anode layer (separator contains an electrolyte which can be a solid electrolyte-[0080],[0085],Fig. 6, separator with electrolyte-608 placed between anode layer-606 and cathode layer-610, [0060]);
Wherein the anode layer contains, as an anode material, an alloy of a lithium metal and a magnesium metal (lithium based anode electrode can be Li-Mg alloy, [0064]), wherein the percentage of lithium element in the alloy is 81.80 atomic % or more and 99.97 atomic % or less when the battery is fully charged (lithium mass% in Li-Mg alloy is preferably 90 to 99.9 %, [0064], which substantially overlaps instant atomic % range of 81.80 to 99.97%). 
Jiang discloses that the battery disclosed can use a solid electrolyte ([0080], [0085]), and that electrode layers are dried to make condensed electrodes ([0091]). Therefore, it is the examiner’s position that because Jiang teaches the use of all solid components, the all-solid battery features are met and Jiang’s disclosure discloses an all-solid battery.
Jiang does not directly disclose that the lithium-magnesium metal alloy is a single β-phase alloy.
Iyer teaches that Li-Mg alloys change their crystal structure from hexagonal to cubic when the lithium wt% is greater than 8.5%, and that beyond this composition the alloy system is isomorphous as a single β-phase alloy ([0042]). Iyer further teaches that the use of this Li-Mg alloy can advantageously minimize crystallographic expansion during the charging process ([0042]).
Furthermore, it appears based upon the disclosure of Iyer, that the composition of Jiang, with the percentage of Lithium between 90 to 99 mass percent, based on the teachings of Iyer would provide a single β-phase alloy of lithium and magnesium.
Therefore, it would be obvious to one of ordinary skill in the art to use Jiang’s disclosure with the teachings of Iyer to have a single β-phase alloy of lithium and magnesium for the anode material. This anode would yield the expected result of minimized crystallographic expansion during the charging process.
Jiang does not directly disclose that a lithium metal precipitation-dissolution reaction is used as an anode reaction. It is the examiner’s position that this limitation is an intended use limitation, and as the structures and materials, the all solid battery comprising, the cathode and the anode, single β-phase alloy of lithium and magnesium for the anode material, the anode current collector, and the solid electrolyte placed between the anode and the cathode,  of Jiang are the same as the instant, it would be obvious for one of ordinary skill in the art to use a lithium metal precipitation-dissolution reaction as the anode reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728